Motion Granted; Appeal Dismissed and Memorandum Opinion filed
December 4, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00182-CV


                   MONA LEIGH BERNHARDT, Appellant

                                        V.

                     ROBERT J. BROUSSARD, Appellee

                   On Appeal from the 308th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2002-31188


                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 4, 2013. On November
26, 2014, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.